   Case 1:20-cv-07053-JHR Document 3 Filed 12/11/20 Page 1 of 2 PageID: 126




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

                                          :
DESHAWN HICKS,                            :      Hon. Joseph H. Rodriguez, U.S.D.J.
                                          :
              Petitioner,                 :      Civil Action No. 20-cv-7053 (JHR)
                                          :
       v.                                 :
                                          :
UNITED STATES OF AMERICA                  :             MEMORANDUM ORDER
                                          :
              Respondent.                 :
                                          :

       It appearing that:

       1. Currently pending before this Court is Petitioner Deshawn Hicks’s (“Petitioner”)

pro se motion to vacate sentence pursuant to 28 U.S.C. § 2255 (“Petition”). [Dkt. No. 1.]

       2. Before the Court conducted its initial screening, Respondent filed an answer to

the Petition. [Dkt. No. 2.] Unfortunately, the Court had not yet issued a Miller notice,

which is required for Petitioner’s first § 2255 petition. See United States v. Miller, 197

F.3d 644 (3d Cir. 1999). Therefore, at this time, the Court will provide Petitioner with the

following notice and opportunity:

              You have filed a pleading challenging your federal conviction
              and incarceration. Because federal law requires a District
              Court to dismiss a second or successive § 2255 motion, see 28
              U.S.C. § 2255(h), 2244(a), a § 2255 movant must include on
              the face of his or her first § 2255 motion all available federal
              claims. See United States v. Miller, 197 F.3d 644 (3d Cir.
              1999); 28 U.S.C. § 2255 Rule 2(b)(1) (requiring the motion to
              vacate to “specify all the grounds for relief available to the
              moving party”). In accordance with United States v. Miller,
              supra, you have two options at this time:

                     a. Have your pending § 2255 Motion [Dkt. No.
                     1] considered as your all-inclusive § 2255
                     motion, or
  Case 1:20-cv-07053-JHR Document 3 Filed 12/11/20 Page 2 of 2 PageID: 127




                    b. Withdraw the § 2255 Motion and file an
                    amended § 2255 motion, which includes all
                    available federal claims, provided the amended
                    all-inclusive § 2255 motion is filed within 45
                    days of the date of the entry of this Order.

             If you do not respond to this Order in writing within 45 days
             of the date of the entry of this Order, then this Court will
             consider your pending § 2255 Motion as your all-inclusive §
             2255 motion.

      3. Upon receipt of any amended petition from Petitioner in response to this Order,

the Court will permit Respondent to file an amended answer.

      THEREFORE, it is on this 11th day of December, 2020;

      ORDERED that within 45 days of the date of this Order, Petitioner shall either

notify the Court in writing that he intends to have his pending § 2255 Motion considered

as his all-inclusive § 2255 motion, or submit an amended § 2255 motion, which includes

all available federal claims; if Petitioner does not respond within 45 days, the Court will

consider his pending § 2255 Motion [Dkt. No. 1] to be his all-inclusive Motion; and it is

further

      ORDERED that the Clerk of the Court shall send a copy of this Order to Petitioner

by regular U.S. mail.



                                                        /s/ Joseph H. Rodriguez______
                                                        HON. JOSEPH H. RODRIGUEZ
                                                        United States District Judge




                                            2
